IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-10918
                        Conference Calendar



FRANKIE LEE HOGG,

                                         Plaintiff-Appellant,


versus

WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-16-C
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frankie Lee Hogg appeals the district court’s grant of

summary judgment in favor of the defendant in his civil rights

complaint under 42 U.S.C. § 1983.   This court reviews the

district court’s grant of summary judgment de novo.    Weyant v.

Acceptance Ins. Co., 917 F.2d 209, 212 (5th Cir. 1990).      We

determine that the district court did not err in granting summary

judgment in favor of the defendant on Hogg’s claim that his

prison trust fundaccount had been improperly seized.


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-10918
                                -2-

     This appeal is frivolous.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. Rule 42.2.

     Hogg is cautioned that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Hogg is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING.